       Case 1:17-cv-03969-JHR-JS Document 80 Filed 11/10/20 Page 1 of 1 PageID: 983

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


CAMDEN OFFICE                                DATE OF PROCEEDINGS: 11/10/2020

JUDGE: JOSEPH H. RODRIGUEZ                   DATE OF MOTIONS FILED: 6/15/2020

COURT REPORTER: Cathy Ford                   DOCKET # CIVIL 17-3969 (JHR-KMW)


TITLE OF CASE:
CRISTINA COLOSIMO
           v.
FLAGSHIP RESORT DEVELOPMENT CORPORATION

APPEARANCES:
Daniel T. Silverman, Esquire for Plaintiff
Amy Rudley, Esquire for Defendant



NATURE OF PROCEEDINGS: MOTION HEARING

Hearing on MOTION for Summary Judgment and Final Collective Certification by CRISTINA
COLOSIMO. (Docket entry #71)

Hearing on MOTION for Summary Judgment by FLAGSHIP RESORT DEVELOPMENT
CORPORATION. (Docket entry #72)



DISPOSITION:

Decision Reserved.



Time commenced: 11:00 AM                              Time Adjourned: 11:50 AM

Total: 50 minutes



                                                   s/ David Bruey
                                                   DEPUTY CLERK
